COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Ernest Admoren-Nweke v. The State of Texas

Appellate case number:    01-19-01001-CR

Trial court case number: 1648314A

Trial court:              179th District Court of Harris County

       Appellant’s motion to “modify judgments” is denied.

       It is so ORDERED.

Judge’s signature: Richard Hightower
                   Acting for the Court

Panel consists of Justices Keyes, Hightower, and Countiss.

Date: December 31, 2020